United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                     June 6, 2003
                          FOR THE FIFTH CIRCUIT
                          _____________________               Charles R. Fulbruge III
                                                                      Clerk
                              No. 02-30307
                          _____________________

STANLEY J. GAUDET; AUDREY CHAIX GAUDET,

                                                  Plaintiffs-Appellants,

                                  versus

THE SHEET METAL WORKERS NATIONAL PENSION FUND;
THE SHEET METAL WORKERS LOCAL UNIONS & COUNCILS
PENSION FUND; THE NEW ORLEANS SHEET METAL
WORKERS LOCAL UNION NO. 11 PENSION FUND,

                                                   Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 01-CV-718-K
_________________________________________________________________

Before JOLLY, WIENER and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Stanley Gaudet and Audrey Gaudet (the Gaudets) brought this

action under ERISA to obtain pension benefits they contend were

wrongfully denied by the Sheet Metal Workers Local Unions and

Councils Fund (LUCF) and the Sheet Metal Workers National Pension

Fund (NPF).    The district court granted summary judgment in favor

of   LUCF   based    on   the   Gaudets’   failure   to    exhaust     their

administrative      remedies.    The   district   court   granted    summary


     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
judgment in favor of NPF on the grounds that the plan administrator

did not abuse its discretion when it determined that NPF owed no

benefits to the Gaudets under the terms of the plan.              The Gaudets

appeal.

     We review a district court’s determination that exhaustion of

administrative   remedies      is   required   for   abuse   of   discretion.

Bourgeois v. Pension Plan for the Employees of Santa Fe Int’l

Corp., 215 F.3d 475, 479 (5th Cir. 2000).                Plaintiffs seeking

benefits from an ERISA plan must exhaust available administrative

remedies before bringing suit to recover benefits.            Id.    However,

we have recognized an exception to the exhaustion requirement where

pursuit of administrative remedies would be futile or the reviewing

committee is hostile or biased against the claimant.              The Gaudets

offered   no   evidence   to    the   district   court    that    pursuit   of

administrative remedies would have been futile or that the LUCF

reviewing committee would be hostile to their claims or biased

against them.      Therefore, the district court did not err in

granting summary judgment in favor of LUCF.

     We review a denial of benefits by a plan administrator for

abuse of discretion when the plan gives the administrator the

discretionary authority to interpret the plan.               Spacek v. The

Maritime Assoc., I.L.A. Pension Plan, 134 F.3d 283, 288 (5th Cir.

1988).    The Gaudets contend that NPF denied them pension benefits

as an illegal offset to money owed by Stanley Gaudet to the NPF by

virtue of criminal and civil judgments against him arising from his
earlier embezzlement of pension funds.         NPF argues, and the record

reflects, that the plan administrator relied on the terms of the

plan that no person covered by the plan is entitled to obtain more

than one pension from the fund in denying the Gaudets’ claim.

Because the money Stanley Gaudet embezzled from the plan for his

personal use exceeded the amount he was entitled to receive as a

pension, the plan administrator determined that the provision of

the   plan   barring   duplicate   pensions    applied   to    prevent   the

distribution of a second pension to Stanley Gaudet.            Although the

provision in the plan may be ambiguous, the Gaudets have not shown

that the administrator abused its discretion in interpreting the

plan to deny benefits, particularly given the existence of a prior

court   order   requiring   Stanley   Gaudet    to   forfeit   his   pension

benefits and the equities that are plain in the factual and legal

circumstances of this case.

      For the foregoing reasons, the judgment of the district court

is

                                                                  AFFIRMED.